t c memo united_states tax_court steven s and lisa j bogue petitioners v commissioner of internal revenue respondent docket no filed date steven s and lisa j bogue pro sese blaine holiday for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner steven s bogue mr bogue was away from home when he worked as an airline mechanic for northwest airline sec_1see infra note for the concessions each party made nwa in detroit washington new york and milwaukee to determine whether petitioners are entitled to deduct expenses for his vehicle meals_and_lodging while mr bogue was away from farmington minnesota in the minneapolis area where he normally lived we conclude that he was not away from home second we are asked to decide whether petitioners substantiated various other expenses we conclude that petitioners have substantiated and are entitled to deduct some of these other expenses findings_of_fact some of the facts have been stipulated and are so found petitioners resided in farmington minnesota at the time they filed the petition mr bogue’s employment with northwest airlines mr bogue started as a mechanic with the u s navy in he enjoyed working on planes and enrolled in an airframe and power plant school in wyoming in to obtain the education necessary to be licensed as an airline mechanic by the faa after working for b f goodrich for a short time mr bogue accepted a position with nwa in minneapolis in mr bogue characterized the nwa job as his dream job because he could work in the midwest where he had grown up mr bogue worked in minneapolis for most of his career with nwa nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump most employees exercised their seniority in the way that would give them positions in cities as close as possible to their families mr bogue worked in minneapolis until mid-date when he received a bump notice mr bogue chose to exercise his seniority and bump another employee rather than accept the layoff bumping another employee meant he could stay an nwa employee and could retain his health benefits this was important to mr bogue because his wife petitioner lisa j bogue mrs bogue and young child relied on these benefits mr bogue first exercised his seniority to take a position in detroit michigan where he worked from april until date he was then bumped again and took a position in washington d c on date he worked in the washington d c area first at ronald reagan washington national airport until date and then at dulles international airport until date mr bogue then exercised his seniority to take a position in the new york new york area he worked at laguardia international airport from may until date and john f kennedy international airport from june until date mr bogue was then bumped again and took a position in milwaukee wisconsin where he worked from july until date mr bogue was laid off on date there was no one more junior for mr bogue to bump at the time after mr bogue was laid off on date he unsuccessfully searched for work in minneapolis he was recalled to an nwa position in milwaukee wisconsin on date he worked for nwa in milwaukee until early mr bogue’s positions in detroit washington new york and milwaukee had no specific end date after mr bogue was laid off from his position in minneapolis no nwa position was available for him to return to in minneapolis he was forced to bump other employees and work in different cities to stay with nwa mr bogue expected to return to minneapolis as soon as there was an nwa job available in minneapolis that he had enough seniority to obtain the timing of a return to minneapolis depended on nwa’s needs for mechanics in that city as well as the choices of other mechanics also subject_to the seniority system mrs bogue who was expecting the family’s second child in and petitioners’ young child remained in farmington minnesota at the family residence while mr bogue worked in detroit washington new york and milwaukee mr bogue could commute via air travel to detroit and laguardia airport in new york and could occasionally drive to and from milwaukee he rented an apartment with other nwa mechanics in milwaukee stayed in a friend’s trailer for part of the time he worked in new york and stayed in hotels occasionally as well mr bogue had a cellular phone and petitioners had america online aol internet service at their minnesota residence during mr bogue claimed he purchased safety shoes and safety glasses during mr bogue wore a uniform while he worked for nwa his uniform would get covered in debris and chemicals as he worked and he needed to clean the uniform frequently petitioners claimed they contributed some items to charity and made cash contributions in petitioners’ return petitioners claimed certain expenses on schedule a itemized_deductions on the joint_return for respondent examined the return and issued petitioners a deficiency_notice in which he disallowed many of the expenses of the expenses still in dispute petitioners assert they are entitled to deduct claimed cash and noncash charitable_contributions as well as unreimbursed employee business_expenses the unreimbursed employee business_expenses petitioners claimed include expenses for mr bogue’s vehicle lodging and meals while in detroit washington new york and milwaukee as well as expenses for internet access safety glasses and safety shoes uniform cleaning and cellular telephone petitioners timely filed a petition opinion the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by considering whether mr bogue was away from home when he incurred expenses for his vehicle lodging and meals in detroit washington new york and milwaukee 2respondent concedes that petitioners are entitled to deduct a portion of medical and dental expenses state_and_local_income_taxes real_estate_taxes a portion of personal_property_taxes home mortgage interest a portion of points tax preparation fees job search expenses job search mileage a portion of maintenance of uniforms expenses and union dues petitioners concede that they are not entitled to deduct miscellaneous expenses miscellaneous office supplies certain amounts for tools professional publications financial publications and miscellaneous investment_expenses as well as portions of medical and dental expenses personal_property_taxes points and certain amounts for uniforms travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle expenses meals_and_lodging incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to 3all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the area of primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 once mr bogue was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to different cities to continue working nwa gave mr bogue no end date for his positions in detroit washington new york and milwaukee nwa no longer required mr bogue to perform any services whatsoever in the minneapolis area once he was bumped mr bogue introduced evidence that he searched for work in the minneapolis area but was unsuccessful although mrs bogue and the family remained in the family residence with occasional visits from mr bogue while mr bogue worked in detroit washington new york and milwaukee this fact alone does not dictate that mr bogue’s tax_home was in farmington minnesota where the family residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips mr bogue’s business ties to the minneapolis area ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr bogue would have liked to return to the minneapolis area to work for nwa mr bogue did not know when such a return would be possible due to the seniority system the likelihood of mr bogue’s return to a position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr bogue did not know how long he would be in detroit washington new york or milwaukee or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system thus we conclude there was no business reason for petitioners to maintain a home in the minneapolis area petitioners kept the family residence in the minneapolis area for purely personal reasons petitioners have failed to prove that mr bogue had a tax_home in accordingly mr bogue was not away from home in detroit washington new york and milwaukee and the expenses he incurred while there are not deductible substantiation of expenses we next turn to the substantiation issues to determine whether petitioners are entitled to deduct any remaining expenses we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 new colonial ice co v 4petitioners do not claim the burden_of_proof shifted to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners helvering 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir unreimbursed employee business_expenses we shall now consider whether petitioners are entitled to deduct the claimed expenses beginning with the unreimbursed employee business_expenses petitioners claimed on schedule a in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence ordinarily will suffice internet access expenses we now examine those expenses not subject_to the strict substantiation requirements petitioners claimed dollar_figure for internet access expenses during we have characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and we may estimate the business portion of utility expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 petitioners introduced copies of credit card statements indicating that aol charged petitioners dollar_figure per month in petitioners failed to introduce evidence to show that mr bogue’s employer nwa required him to have internet access or that he used the internet for his work at nwa petitioners are therefore not entitled to deduct any internet access expenses as employee business_expenses for safety glasses and safety shoes expenses petitioners claimed dollar_figure for safety glasses and dollar_figure for safety shoes for a taxpayer is entitled to deduct unreimbursed employee_expenses only to the extent that the taxpayer demonstrates that he or she could not have been reimbursed for such expenses by his or her employer sec_162 24_tc_21 petitioners did not provide any documentation showing that mr bogue purchased safety glasses or safety shoes in 5mr bogue stated at trial that he used the internet for job searching during petitioners did not offer any evidence or estimate to break down the cost attributable to job searching or how much was for personal_use and we decline to speculate we also note that respondent has conceded that petitioners are entitled to deduct dollar_figure for job searching expenses moreover the parties introduced the nwa airline mechanics’ union contract union contract which contradicts petitioners’ claimed deductions for safety glasses and safety shoes expenses the union contract indicates that nwa provided its mechanics with safety glasses and safety shoes alternatively nwa would reimburse employees up to dollar_figure for each of the safety glasses and the safety shoes if the employee chose to buy his or her own thus even if petitioners had shown that mr bogue purchased safety glasses and safety shoes in petitioners have failed to demonstrate that nwa did not reimburse mr bogue for the costs of these items see podems v commissioner supra pincite petitioners are therefore not entitled to deduct the costs of safety glasses or safety shoes as employee business_expenses for cleaning expenses for uniforms petitioners claimed dollar_figure for cleaning expenses for mr bogue’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioners incurred deductible expenses for uniform cleaning mr bogue gave unclear testimony however regarding how he calculated the dollar_figure for cleaning costs mr bogue introduced a document on the letterhead of his cpa that also purports to indicate how the sum was calculated but it suggests an excessive_amount loads of laundry per month roughly corresponding to the number of days mr bogue worked each month we may estimate the amount of deductible cleaning expenses under the cohan_rule mr bogue testified that he paid dollar_figure to dollar_figure for each cycle and that he did two loads of laundry per week we find that mr bogue did approximately eight loads of laundry per month at dollar_figure for each wash cycle and dollar_figure for each dry cycle petitioners are therefore entitled to deduct dollar_figure of uniform cleaning expenses in cellular phone expenses petitioners claimed dollar_figure of cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements sec_280f gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner t c pincite mr bogue did not prove that nwa required him to have a cellular phone mr bogue also did not offer any evidence indicating how much he used his cellular phone for business use and how much for personal_use mr bogue failed to establish that he incurred any expenses to use his cellular phone for business purposes in addition to those he would have incurred had he used it only for personal purposes petitioners are therefore not entitled to deduct any cellular phone expenses for charitable_contributions we finally consider petitioners’ charitable_contributions petitioners claimed they contributed dollar_figure cash and property worth dollar_figure to charitable organizations in charitable_contributions a taxpayer makes are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec 6there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec continued f a the deduction for a contribution of property equals the fair_market_value of the property on the date contributed sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution sec_1 170a- a income_tax regs we first consider petitioners’ cash contributions petitioners claimed they donated dollar_figure to family of christ church in lakeville minnesota during mr bogue provided the name and address of the church and the dates and amounts he or his wife contributed in a document he prepared himself when he prepared their tax returns petitioners offered no receipts or acknowledgments from the church mr bogue testified that he and his wife were searching for a church and they periodically attended the family of christ church during but were not members or parishioners petitioners’ document indicates that mr bogue or mrs bogue or both attended the church times during the year and contributed between dollar_figure and dollar_figure at each continued 120_stat_1080 service we are convinced that petitioners attended the church and donated money and we find the amounts that petitioners claimed to be credible we conclude that petitioners are entitled to deduct dollar_figure of cash charitable_contributions we next turn to petitioners’ contributions of property petitioners introduced four goodwill donation receipts to support their claimed deduction the receipts do not list the specific items petitioners contributed and simply note that petitioners donated a certain number of bags petitioners also introduced a document that purports to list and value more specifically the items petitioners contributed this document indicates that petitioners placed a value of dollar_figure on the property they donated petitioners did not introduce any evidence supporting their estimated value or regarding the quality of the donated items while we are convinced that petitioners donated property to charity in petitioners have failed to provide any reliable evidence of the items they donated or their estimated values petitioners are therefore not entitled to deduct any amount for charitable_contributions of property to reflect the foregoing and the concessions of the parties decision will be entered under rule
